UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1590


ROBERT MASON HENDRICKS; JACQUELINE TAYLOR HENDRICKS,

                Plaintiffs - Appellants,

          v.

ROBERT STEPP, Esquire; RHONDA HUNSINGER;             MAURICE   HOOD;
JEANNIE WEINGARTH; MICHAEL TAYLOR,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cv-03299-CMC)


Submitted:   December 10, 2010            Decided:    December 30, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Mason Hendricks, Jacqueline Taylor Hendricks, Appellants
Pro Se.    Mark S. Barrow, William R. Calhoun, Jr., SWEENY,
WINGATE & BARROW, PA, Columbia, South Carolina; Katherine Dudley
Helms, Christopher John Near, OGLETREE, DEAKINS, NASH, SMOAK &
STEWART, PC, Columbia, South Carolina; Janet Brooks Holmes,
Daniel Roy Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Hendricks and Jacqueline Hendricks appeal the

district court’s order denying relief on their Fed. R. Civ. P.

60(b)    motion   to   vacate      the   district      court’s       July     22,   2009

dismissal of their civil action.             After reviewing the record, we

conclude that the district court did not abuse its discretion in

denying Appellants’ motion.              See Fed. R. Civ. P. 60(b); MLC

Auto., LLC v. Town of S. Pines, 532 F.3d 269, 277 (4th Cir.

2008); Heyman v. M.L. Mktg. Co., 116 F.3d 91, 94 (4th Cir.

1997).     Accordingly,       we   affirm    the     judgment     of    the    district

court.     We dispense with oral argument because the facts and

legal    contentions    are    adequately      presented        in     the    materials

before   the   court   and     argument      would    not   aid      the     decisional

process.

                                                                               AFFIRMED




                                         2